DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-19, and 21 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Pointer on 3/23/2021.

Please amend claims 1, 11, 19, and 22.

1.	(Currently Amended) A system for management of network virtualization, comprising:
a computing device comprising a processor and a memory; and
machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least:
authenticate an administrative user at a client device for access to a managed network located remotely from the computing device, wherein the managed network comprises a data plane service and a control plane service for a virtual segment of the managed network, wherein the data plane service is configured to determine a forwarding decision for a data packet and the control plane service is configured to determine a routing decision for the data packet;
receive at least one command from the client device to configure a software-defined networking rule for the managed network, wherein the software-defined networking rule is configured to set a data packet forwarding configuration for the data plane service control plane service 
communicate with one or more services on the managed network to implement the software-defined networking rule in response to receiving the at least one command, wherein the one or more services comprise the data plane service and the control plane service; and
report a status of implementing the software-defined networking rule to the client device.
	
11.	(Currently Amended) A method for management of network virtualization, comprising:
authenticating, by a computing device comprising a processor and a memory, an administrative user at a client device for access to a managed network located remotely from the computing device, wherein the managed network comprises a data plane service and a control plane service for a virtual segment of the managed network, wherein the data plane service is configured to determine a forwarding decision for a data packet and the control plane service is configured to determine a routing decision for the data packet;
receiving at least one command by the computing device from the client device to configure a software-defined networking rule for the managed network, wherein the software-defined networking rule is configured to set a data packet forwarding configuration for the data plane service control plane service 
communicating with one or more services on the managed network to implement the software-defined networking rule in response to receiving the at least one command, wherein the one or more services comprise the data plane service and the control plane service; and
reporting a status of implementing the software-defined networking rule to the client device.

19.	(Currently Amended) A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a computing device, cause the computing device to at least:
authenticate an administrative user at a client device for access a managed network located remotely from the computing device, wherein the managed network comprises a data plane service and a control plane service for a virtual segment of the managed network, wherein the data plane service is configured to determine a forwarding decision for a data packet and the control plane service is configured to determine a routing decision for the data packet;
receive at least one command from the client device to configure a software-defined networking rule for the network, wherein the software-defined networking rule is configured to set a data packet forwarding configuration for the data plane service control plane service 
communicate with one or more services on the managed network to implement the software-defined networking rule in response to receiving the at least one command, wherein the one or more services comprise the data plane service and the control plane service; and
report a status of implementing the software-defined networking rule to the client device.

22.	(Cancelled). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 24, 2021